Citation Nr: 9900155	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  96-26 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel



INTRODUCTION

The veteran had active service from January 1941 to November 
1944.

This matter arises from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied the appellant's 
claim for service connection for the cause of the veteran's 
death.  The appellant (the veteran's surviving spouse), has 
appealed to the Board of Veterans' Appeals (Board) for 
service connection for the cause of the veteran's death.

The appellant requested a hearing before the Board and 
additional time to obtain evidence, but has since withdrawn 
her request for a hearing and has asked that the Board 
proceed on the evidence already of record.

While this claim has been pending, the appellant raised the 
issue of CUE in Board decisions of September 1966 and January 
1967 (the latter being a reconsideration of the former).  In 
July 1995, the Board informed the appellant that her motion 
for reconsideration of the September 1966 decision had been 
denied because that decision had not been shown to be based 
on obvious error.  Unfortunately, the Board incorrectly gave 
the date of the Board decision as June 24, 1966.  In any 
event, the prior Board decisions cannot be used against the 
appellants current claim for service connection, 38 C.F.R. 
§ 20.1106 (1998); nor, for that matter, does the appellant 
have standing (in a cause of death claim) to contest the 
rating decisions and Board decisions made during the 
veterans lifetime, Haines v. West, No. 98-7014 (Fed. Cir. 
Aug. 24, 1998).


REMAND

In April 1997, the question of whether the veteran's service-
connected anxiety reaction materially hastened or contributed 
to his death was addressed by a VA physician.  The physician 
noted that a causal relationship between chronic anxiety and 
the veteran's cardiac or pulmonary problems was "possible."  
However, he qualified that opinion by stating that after 
reviewing the two large volumes of data in the veteran's 
claims file, it could not be concluded that anxiety was the 
probable cause of the veteran's cardiovascular and 
pulmonary diseases (which caused his death).  He later 
related that the service-connected anxiety probably did not 
cause the fatal heart and lung problems.

The claim is well grounded, given the medical opinion that a 
cause-and-effect relationship between the service-connected 
anxiety and the diseases causing death is possible.  
Alemany v. Brown, 9 Vet. App. 518 (1996).  However, the 
opinions of record do not address all the avenues through 
which service connection for the cause of death may be 
established.  For example, secondary service connection was 
long held to be limited to those cases where a service-
connected disability directly caused another disability.  
Now, however, secondary service connection may be found where 
a service-connected disability has aggravated a non-service-
connected disability.  In Allen v. Brown, 7 Vet. App. 439, 
448 (1995), the United States Court of Veterans Appeals 
stated

Thus, pursuant to § 1110 and § 3.310(a), 
when aggravation of a veteran's non-
service-connected condition is 
proximately due to or the result of a 
service-connected condition, such veteran 
shall be compensated for the degree of 
disability (but only that degree) over 
and above the degree of disability 
existing prior to the aggravation.

In the Boards view, the medical evidence needs to be 
professionally evaluated in the particular context of VA 
benefits law, specifically, 38 C.F.R. §§ 3.310(a) and 
3.312(c) (1998).  Accordingly, the case is remanded for the 
following action:

The RO should forward the claims folder 
to the Fayetteville VAMC so that the 
author (or, if he is unavailable, a 
suitable substitute) of the April 14, 
1997, opinion may prepare an addendum to 
that opinion.  The claims folder should 
be made available to the physician for 
review, and the physician should 
acknowledge such review in the final 
report.  The physician is advised that 
prior decisions of the rating board or 
Board of Veterans Appeals, found in the 
claims folder, are not to be considered.  
The addendum should answer, using the 
physicians sound medical judgment, the 
following questions:

(a)  Is it at least as likely as not that 
the veterans service-connected chronic 
anxiety reaction (i) caused, or (ii) 
aggravated, his cardiovascular or 
pulmonary disabilities or any other 
disability identifiable as a cause of his 
death?

(b)  Is it at least as likely as not that 
the veterans service-connected chronic 
anxiety reaction contributed 
substantially or materially to cause 
death; that it combined to cause death; 
that it aided or lent assistance to the 
production of death; that it resulted in 
debilitating effects and general 
impairment of health to an extent that 
would render the veteran materially less 
capable of resisting the effects of other 
disease or injury primarily causing 
death; or that it was of such severity as 
to have a material influence in 
accelerating death? 

After review by the RO, if any decision remains adverse to 
the appellant, a supplemental statement of the case should be 
issued.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 2 -
